Title: To James Madison from Carlos Martínez de Yrujo, 5 February 1803 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


5 February 1803, Washington. Understands that the inflammatory articles that have been published in the newspapers regarding the action of the intendant at New Orleans have created ferment in western Pennsylvania and that a certain Wilson has made efforts to collect volunteers who will assemble in Kentucky and Tennessee to attack Louisiana. Suggests that enemies of both the U.S. and Spain might succeed in fomenting, by secret intrigues, this rash expedition, which will not achieve its goal but will embarrass the U.S. and render futile its just and prudent actions. Convinced of the good faith of the president and his administration, he does not doubt their indignation at these illegal plans. Believes it enough to communicate this news for the government to take measures to destroy an enterprise so injurious to the interests of the U.S. and a monarch who has so often shown his good faith and friendship. JM will quickly foresee the conflagration which could result from sparks ignited on the banks of the Allegheny and Monongahela by the ambition and intrigues of a party which is attempting to elevate itself and base its power on public ruin. JM will realize that the only way to frustrate these sinister views is by prompt and decisive measures. Hopes nothing further will remain for the government to do to preserve peace in the country and friendship with foreign powers and to strengthen in the American people and in the neighboring powers the fair judgment that Jefferson’s administration has already acquired by his decision to establish his government upon the solid and stable base of virtue and justice.

 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2). 2 pp.; in Spanish. In a clerk’s hand, except for Yrujo’s complimentary close and signature. Docketed by Wagner, “An hostile party intend to descend the Mississippi.”


